


SEXHIBIT 10.1




Summary Sheet: Terms of Employment for Named Executive Officers for 2014


Employment Status


Pursuant to the Federal Home Loan Bank Act, the employees of the Federal Home
Loan Bank of San Francisco (the "Bank"), including the Bank's chief executive
officer, the chief operating officer, the chief financial officer and other
current named executive officers as of December 31, 2013 (Dean Schultz, Lisa B.
MacMillen, Kenneth C. Miller, Lawrence H. Parks, Suzanne Titus-Johnson and David
H. Martens) (the “named executive officers”), are “at will” employees. The named
executive officers may resign at any time and the Bank may terminate their
employment at any time for any reason or no reason, with or without cause and
with or without notice.


Each of the named executive officers receives a base salary and is eligible to
participate in the Bank's executive incentive compensation plans and
comprehensive benefit programs, including both qualified and nonqualified
retirement benefit plans. Base salaries for 2014 for the named executive
officers are: Dean Schultz, $828,000; Lisa B. MacMillen, $530,400; Kenneth C.
Miller, $431,800; Lawrence H. Parks, $428,000; Suzanne Titus-Johnson, $383,600
and David H. Martens, $371,500.  


On occasion, the Bank may pay for resort activities for employees, including our
named executive officers, in connection with business-related meetings; and in
some cases, the Bank may pay the expenses for spouses/partners accompanying
employees to these meetings or other Bank-sponsored events. The President
receives use of a Bank-owned vehicle.


The Board adopted the Corporate Senior Officer Severance Policy (Senior
Officers' Policy) applicable to the president, executive vice president, and
senior vice presidents. The Senor Officers' Policy provides severance benefits
in the event that the employee's employment is terminated because the employee's
job or position is eliminated or because the job or position is substantially
modified so that the employee is no longer qualified or cannot perform the
revised job. For these officers, severance under the Senior Officers' Policy is
equal to the greater of (i) 12 weeks of the officer's base salary, or (ii) the
sum of three weeks of the officer's base salary, plus three weeks of the
officer's base salary for each full year of service and three weeks of base
salary prorated for each partial year of service at the Bank to a maximum of 52
weeks of base salary. The Senior Officers' Policy also provides one month of
continued health and life insurance benefits and, at the Bank's discretion,
outplacement assistance. The Senior Officers' Policy also provides severance
payments in connection with a "Change in Control" (as defined by the Senior
Officers' Policy).


Under the Senior Officers' Policy, in the event the president or the executive
vice president experiences a termination of employment in connection with a
Change in Control, severance and benefits will be payable pursuant to a Change
in Control Severance Agreement (Agreement). The president and the executive vice
president each have an Agreement that provides for a severance payment and
continued benefits if the executive's employment terminates under certain
circumstances in connection with a “Change in Control” (as defined in the
Agreements) of the Bank. In particular, under the terms of each executive's
Agreement, if Mr. Schultz or Ms. MacMillen terminates his or her employment for
“Good Reason” (as defined in the Agreements), he or she shall be entitled to
receive, in lieu of any severance benefits to which the executive may otherwise
be entitled under any severance plan or program of the Bank, the following: (i)
the executive's fully earned but unpaid base salary through the date of
termination (together with all other amounts and benefits to which the executive
is entitled under any benefit plan or practice of the Bank other than the Bank's
Senior Officers' Policy); (ii) severance pay in an amount equal to the sum of
two times the executive's annual base salary plus two times the executive's
“Annual Incentive Amounts” (as defined in the Agreements); (iii) continued
health and life insurance coverage for up to 180 days after the first
anniversary of the date of termination of the executive's employment (or if
earlier, the date the executive accepts employment from an employer with
comparable benefits); and (iv) executive-level outplacement services at the
Bank's expense, not to exceed $25,000.


